In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-18-00061-CV

LOUIS SCOMA, JR. AND SUE SCOMA,               §    On Appeal from
Appellants
                                              §    County Court at Law No. 2
V.
                                              §    of Tarrant County (2016-001611-2)
COLLEYVILLE SPRING GARDEN                     §    January 31, 2019
TOWNHOMES RESIDENTIAL
ASSOCIATION, INC., Appellee                   §    Opinion by Justice Pittman

                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

       It is further ordered that Appellants Louis Scoma, Jr. and Sue Scoma shall

jointly and severally pay all of the costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Mark T. Pittman_________________
                                           Justice Mark T. Pittman